MEMORANDUM **
The government appeals the sentence imposed following Justin Douglas Ort-mann’s guilty-plea conviction for possession of child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). The district court suspended the imposition of sentence and imposed a five year term of probation with a condition that Ortmann spend twelve months in custody during the probationary period. We have jurisdiction *694pursuant to 28 U.S.C. § 1291, and we vacate and remand.
The government argues that the district court lacked the authority to suspend the imposition of sentence, and to impose a fixed term of imprisonment as a condition of probation. We agree. See United States v. Murillo, 548 F.3d 1256, 1257 (9th Cir.2008) (explaining that district courts do not have the power to suspend the imposition of a sentence, nor can a district court impose a constant period of imprisonment as a condition of probation); see also United States Sentencing Guidelines Manual, Ch. 7, Part A, § 2(a) (2007). Accordingly, we vacate and remand the sentence.1
This panel retains jurisdiction over any future appeals in this case.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.


. We note that the district court did not have the benefit of our decision in Murillo at the time this case was decided.